Exhibit 10.19.4

 

LOGO [g53438g96k77.jpg]    

MSC.Software Corporation

 

2 MacArthur Place

 

Santa Ana, CA 92707 USA

 

714.540.8900

 

FAX 714.784.4056

 

www.mscsoftware.com

December 23, 2008

William J. Weyand

6805 Alberly Lane

Cincinnati, OH 45243

Dear Bill:

As you may know, Section 409A of the Internal Revenue Code (“Section 409A”)
imposes new requirements on a wide range of nonqualified deferred compensation
arrangements. Section 409A defines nonqualified deferred compensation
arrangements broadly so that the new requirements may apply to equity awards
that provide for accelerated vesting and payment on certain terminations of the
holder’s employment. Accordingly, Section 409A may apply to the time-based and
performance-based restricted stock unit awards granted to you by MSC.Software
Corporation (the “Company”) that are currently outstanding under the Company’s
2006 Performance Incentive Plan (your “RSU Awards”) because of certain
provisions in your employment agreement with the Company (your “Employment
Agreement”). Failure to comply with Section 409A may result in severe penalties
for you under the tax law.

The purpose of this letter is to amend your RSU Awards to include provisions
intended to comply with Section 409A. Effective as of the date above, the
agreements that evidence your RSU Awards are hereby amended as follows:

1.    Separation from Service. In the event that any vesting and payment of your
restricted stock units is triggered by a termination of your employment with the
Company (e.g., a termination by the Company without cause or a termination by
you for good reason as provided in your Employment Agreement), your units will
be paid following your “separation from service” (as defined for purposes of
Section 409A) with the Company. A termination of your employment following which
you provide no continuing services to the Company (other than as a director)
would generally qualify as a separation from service.

2.    Six-Month Delay for Specified Employees. In the event that (a) the vesting
and payment of your restricted stock units is triggered by your separation from
service and (b) you are a “specified employee” (within the meaning of Treasury
Regulation



--------------------------------------------------------------------------------

Section 1.409A-1) at the time of your separation from service, you will not be
entitled to any payment of your restricted stock units until the earlier of the
date that is six (6) months after your separation from service or the date of
your death (and, in either case, payment will be made within thirty (30) days
following that event). This paragraph shall only apply if and to the extent
required to avoid the imputation of any tax, penalty or interest under
Section 409A.

These changes are intended to help you avoid incurring tax penalties. Please
note that you remain solely liable for your own tax liability with respect to
your RSU Awards.

Except as expressly set forth above, this letter agreement does not modify any
other terms of your RSU Awards. In other words, the existing vesting schedule
and other provisions of your RSU Awards will continue in effect.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.
Please contact me if you have any questions.

 

Sincerely, /s/ John A. Mongelluzzo John A. Mongelluzzo

Executive Vice President,

Business Administration,

Legal Affairs and Secretary

 

Acknowledged and Agreed: By:   /s/ William J. Weyand   William J. Weyand

 

2